BERDON, J.,
concurring in the result. I agree with the result reached by the majority.1 Nevertheless, I have *335substantial disagreement with the reasoning of the majority with respect to the issue of justiciability. I write separately to explain why I believe that, pursuant to the federal constitution,2 the action brought against the named defendant, Aaron Ment, the chief court administrator, and the defendant Linda D’Amario Rossi, commissioner of the department of children and families (department), jointly referred to as the state,3 is justiciable. And to make my position perfectly clear, to the extent that the majority seems to separate the justiciability of the action from the justiciability of the remedy in its unusual analysis in footnote 15 and the accompanying text of its opinion, it is my view that this action is justiciable with respect to both.
Identification of the basic issue in this case not only answers the issue of justiciability, but also, based on the undisputed facts, the merits of the plaintiffs action. *336The issue is whether, after a child is removed from the care and custody of his parent on allegations of neglect, the parent is entitled to a timely hearing, at least within the statutorily mandated ten day period,4 wherein the state must prove neglect and that the child’s best interests require that he remain in foster care. The answer is obvious — due process of law requires such a hearing in a timely manner. Accordingly, in my view, not only is this case justiciable, but on remand, after the class is certified, it is a classic case for summary judgment for the plaintiff and the class with respect to their claim that their constitutional rights have been violated.
I begin by setting forth the undisputed facts underlying the plaintiffs action. On August 8,1995, social workers from the department seized Jonathan B., the nineteen month old child of the plaintiff Pamela B., pursuant to the provisions of General Statutes § 17a-lOlg (c), which authorizes the removal of a child for ninety-six hours upon probable cause to believe the child is in imminent risk of physical harm.5
6On August 11, 1995, three days after the department seized Jonathan B. from his mother, the department filed a petition in the Superior Court seeking to commit Jonathan B. as a neglected child. The department also sought a ten day order of temporary custody pursuant to General Statutes § 46b-129 (b). The trial court, without notice *337to the plaintiff and in the confines of his chambers, on an ex parte basis, granted the temporary custody order.6
On the tenth day after Jonathan B.’s removal, the plaintiff appeared before the trial court with her attorney prepared to challenge the allegations of neglect, only to be told by the trial judge that the matter could not be heard that day, that the hearing had to be continued for approximately six months during which period the temporary custody order would be continued and the child would remain in foster care. The trial judge also told the plaintiff that he shared her concerns about being deprived of the custody of her child but he was “overwhelmed” with other cases and “that conditions and circumstances entirely outside his control dictated the scheduling.” The plaintiff duly objected to the delay of this hearing.
At oral argument before this court, the state conceded that the failure to grant hearings on the tenth day — the focus of this action — is common among juvenile court judges. Indeed, a 1996 report commissioned by the state judicial department “found evidence in interviews, focus groups, and a docket review of a widespread *338practice of convening the initial 10 day hearing within the statutory guidelines, introducing the parties into the record to formally initiate the hearing [in order to technically comply with the temporary custody order], and then continuing the hearing at a later date. The range of time for the completion of 10 day hearings spanned from 10 days to six months.” State of Connecticut Court Improvement Project Report (Edmund S. Muskie Institute, University of Southern Maine, 1996) p. 39.7
The plaintiff filed this action and sought certification as a class action, seeking (1) a judgment declaring that the state’s failure to conduct temporary custody order hearings within ten days after children are removed from their parents violates § 46b-129 and the plaintiffs fundamental federal and state constitutional due process rights, and (2) equitable relief by way of an injunction compelling the state to conduct timely temporary custody order hearings. The state moved to dismiss the plaintiffs action on the ground that it is not justiciable, which motion the trial court denied. The trial court, however, granted the state’s motion to strike the plaintiffs equitable claims for an injunction. Both rulings are before us.
Let me first put the issues raised in this case in their proper perspective. This case involves the plaintiffs fundamental federal constitutional liberty interests in the companionship, care, custody and management of her child. Santosky v. Kramer, 455 U.S. 745, 758, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982); Smith v. Organization of Foster Families for Equality & Reform, 431 U.S. 816, 843, 97 S. Ct. 2094, 53 L. Ed. 2d 14 (1977); Stanley v. Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 31 *339L. Ed. 2d 551 (1972). “This right to family integrity [which is shared by the parent as well as the child, Santosky v. Kramer, supra, 760], includes the most essential and basic aspect of familial privacy — the right of the family to remain together without the coercive interference of the awesome power of the state.” (Internal quotation marks omitted.) In re Juvenile Appeal (83-CD), 189 Conn. 276, 284, 455 A.2d 1313 (1983). “]F]ew consequences of judicial action are so grave as the severance of natural family ties. ” (Internal quotation marks omitted.) M. L. B. v. S. L. J., 519 U.S. 102, 119, 117 S. Ct. 555, 136 L. Ed. 2d 473 (1996).
This court recognized in In re Juvenile Appeal (83-CD) that: “Studies indicate that the best interests of the child are usually served by keeping the child in the home with his or her parents. ‘Virtually all experts, from many different professional disciplines, agree that children need and benefit from continuous, stable home environments.’ Institute of Judicial Administration— American Bar Association, Juvenile Justice Standards Project, Standards Relating to Abuse and Neglect, p. 45 (Tentative draft, 1977) .... The love and attention not only of parents, but also of siblings, which is available in the home environment, cannot be provided by the state. Unfortunately, an order of temporary custody often results in the children of one family being separated and scattered to different foster homes with little opportunity to see each other. Even where the parent-child relationship is ‘marginal,’ it is usually in the best interests of the child to remain at home and still benefit from a family environment.” In re Juvenile Appeal (83-CD), supra, 189 Conn. 285-86.8 We have made it clear *340that this “fundamental liberty interest of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents or have lost temporary custody of their child to the State. Even when blood relationships are strained, parents retain a vital interest in preventing the irretrievable destruction of their family life.” (Internal quotation marks omitted.) In re Baby Girl B., 224 Conn. 263, 279-80, 618 A.2d 1 (1992).
The amici curiae, a group of social scientists, legal advocates and other groups concerned with the rights and welfare of children,9 point out the critical importance of stability for the appropriate development of the child. “Continuity of relationships is essential for a child’s healthy development. . . . Since continuity may not play as significant a role in later life, its importance may be underrated by adult decision-makers. [A child’s] growth may be disrupted when upheavals and changes in the external world are added to the inevitable internal ones . . . because emotional attachments are tenuous and vulnerable in early life, and children need stability of relationships for growth and development.” J. Goldstein, A. Solnit, S. Goldstein & A. Freud, The Best Interests of the Child; The Least Detrimental Alternative (1996) pp. 19-20. Indeed, as the amici point out by quoting from the American Bar Association Presidential Working Group on the Unmet Legal Needs of Children and Their Families, America’s Children at Risk: A National Agenda for Legal Action (1993) p. 56: “Children cannot wait for years for a determination that they should be returned to their natural parents [or] placed *341permanently in an adoptive home .... The delays that are annoying and frustrating to adults . . . can permanently damage children and their families . . . .”
With this background in mind, I agree with the majority that the plaintiffs action is justiciable. The difference between our views, if I correctly understand the majority opinion, is that, in my view, the plaintiffs action is justiciable and should be decided on the merits; and in the majority’s view, the action is presumptively justicia-ble at this time, but it may not be justiciable after the trial court conducts a full evidentiary hearing. The majority’s presumption that this case is justiciable with respect to Ment, however, hangs on a thin thread. According to the majority’s unprecedented theory of constitutional “hydraulics,” “[i]f the trial court were to determine that the systemic violations alleged by the plaintiff could be remedied only by creating a significant risk” of other constitutional violations within the judicial department, the case would be nonjusticiable. The majority goes further and holds that the trial court, in applying this theory of constitutional “hydraulics,” must grant “a heavy presumption of propriety to Ment’s administrative allocations” of resources when it conducts its evidentiary hearing. Under those circumstances, it is highly unlikely the trial court will find that Ment can remedy the systemic violations. In other words, the majority would have us believe that the state could remove a child from a parent’s custody on the ground of neglect and then deny that parent a timely hearing if Ment could prove insufficient resources caused the delay. This reasoning is fundamentally flawed.
The plaintiff, to a certain degree, invited this constitutional “hydraulics” argument. As a result of the state’s request for a more specific statement, the plaintiff amended her prayer for relief by indicating that Ment should be required to “allocate sufficient resources to *342the Superior Court for Juvenile Matters to eliminate the unlawful practices described in her complaint.” By amending the complaint in this manner, the plaintiff allowed the state to focus its defense on the alleged unconstitutionality of a court ordering Ment to allocate more judicial resources. It was a good ploy by the state and the majority of this court has swallowed it — hook, line and sinker. In doing so, the majority not only loses sight of the plaintiffs request for declaratory relief, but also, our decisions in Horton v. Meskill, 172 Conn. 615, 376 A.2d 359 (1977), and Sheff v. O’Neill, 238 Conn. 1, 678 A.2d 1267 (1996). The majority, however, undermines the very foundation of cases like Sheff and Horton.
In today’s confusing opinion, the majority holds that the trial court cannot grant declaratory relief if the state can prove that the specific injunctive relief demanded by the plaintiff will infringe upon the constitutional rights of other litigants. Both Horton and Sheff however, make it clear that for federal and state constitutional violations, the trial court may grant a judgment declaring the conduct to be unconstitutional without specifically identifying the injunctive relief that might subsequently be ordered should it become necessary. Sheff v. O’Neill, supra, 238 Conn. 1 (holding by declaratory judgment that disparities in access to unsegregated educational environment infringed upon plaintiffs’ fundamental state constitutional right to substantially equal educational opportunity); Horton v. Meskill, supra, 172 Conn. 615 (holding by declaratory judgment that state system of financing public elementary and secondary education violates plaintiffs’ fundamental state constitutional right to education). Moreover, we have made it crystal clear that “[i]n the event that a declaratory judgment action should decide that certain acts of state officials violated the constitution, we presume that the official would accede to that decision.” *343Sentner v. Board of Trustees, 184 Conn. 339, 344, 439 A.2d 1033 (1981); Housing Authority v. Popandrea, 222 Conn. 414, 424, 610 A.2d 637 (1992). Thus, in this case, we may presume that the state, once ordered by the trial court, will take the necessary action to correct the unconstitutional delays in temporary custody order hearings.
Any suggestion that this unusual theory of constitutional “hydraulics” can dissipate the fundamental federal constitutional rights of the plaintiff class — rights that do not depend upon the state’s resources, Ment’s discretion or any other such state consideration — is also unavailing. The majority cites to no law, and I doubt that any could be found, that would suggest that the violation of the federal procedural and substantive due process rights of the plaintiff can be trumped if the state cannot remedy these violations of individual constitutional rights without, at the same time, causing other constitutional violations to occur. In my view, it would be appropriate for the trial court in this case to grant the plaintiffs request for general injunctive relief, leaving it up to the state, Ment and the department, to figure out how to remedy the due process violations. Therefore, whether the remedy can be accomplished administratively by the department assigning more caseworkers to determine whether there is probable cause that a child has been abused, by making more social services available to the parent, rather than removing children on a wholesale basis, by Ment administratively assigning more judges to the juvenile courts, or by some other appropriate remedy,10 should have no *344bearing on this court’s determination of the justiciability of the plaintiffs action. In fact, this court recognized in Gaines v. Manson, 194 Conn. 510, 529 n.18, 481 A.2d 1084 (1984), that “ ‘[inadequate resources no longer can excuse the denial of constitutional rights.’ Todaro v. Ward, 565 F.2d 48, 54 n.8 (2d Cir. 1977); Milliken v. Bradley, 433 U.S. 267, 289-90, S. Ct. 2749, 53 L. Ed. 2d 745 (1977); Ruiz v. Estelle, 679 F.2d 1115, 1146-47 (5th Cir. 1982), cert.. denied, 460 U.S. 1042, 103 S. Ct. 1438, 75 L. Ed. 2d 795 (1983); Finney v. Arkansas Board of Correction, 505 F.2d 194, 201 (8th Cir. 1974).” See Swann v. Board of Education, 402 U.S. 1, 15, 91 S. Ct. 1267, 28 L. Ed. 2d 554 (1971) (“[o]nce a right and a violation have been shown, the scope of a . . . court’s equitable powers to remedy past wrongs is broad, for breadth and flexibility are inherent in equitable remedies”); Detainees of Brooklyn House of Detention for Men v. Malcolm, 520 F.2d 392, 399 (2d Cir. 1975) (“[inadequate resources of finances can never be an excuse for depriving detainees of their constitutional rights”).
Nevertheless, the majority would have us believe, based upon its theory of justiciability, that Ment could give priority to protecting mere property rights over that of the familial privacy rights in one’s child when allocating judicial resources. In other words, Ment, according to the majority, in exercising his discretion, could give priority to the assignment of judicial resources to assure that there is probable cause before a nonpossessory hen attaches to real estate over the assignment of judicial resources to protect parental rights with respect to the custody of children. See, e.g., Connecticut v. Doehr, 501 U.S. 1, 16-18, 111 S. Ct. 2105, 115 L. Ed. 2d 1 (1991) (holding that ex parte determination of probable cause is insufficient under due process *345clause for nonpossessory lien such as attachment); General Electric Supply Co. v. Southern New England Telephone Co., 185 Conn. 583, 591, 441 A.2d 581 (1981) C‘[i]t is well established that deprivation of the use and possession of property without a hearing violates the due process clause of the fourteenth amendment”). I strongly disagree with this suggestion. The liberty interests in the companionship, care, custody and management of one’s child can never be subordinated to the due process rights of another in order to protect interests in mere property.11
Although the formal record of this appeal will indicate that the denial of the state’s motion to dismiss is affirmed and the striking of the injunctive relief sought by the plaintiff is reversed, the majority’s blueprint for the future of this litigation is dismal for the plaintiff and her child, as well as others similarly situated. I am dismayed over the fact that the majority, by conferring on Ment the broad discretion of determining that the plaintiffs constitutional rights can be displaced “hydraulically” by the rights of others, not only demeans fundamental constitutional rights of poor persons, like the plaintiff here,12 but also comes close to sending those rights into oblivion.13

 I agree that the trial court’s denial of the motion to dismiss should be sustained and that the striking of the injunctive relief claims should be reversed, and those claims of relief reinstated.


 This action was brought under both the federal and state constitutions. Because the federal constitution sets the floor below which the states are not free to go; State v. Marsala, 216 Conn. 150, 160, 579 A.2d 58 (1990); for the purposes of this opinion, I focus solely on the plaintiffs federal constitutional rights. Accordingly, I need go no further than determining that the case is justiciable under the federal constitution. I find the majority opinion confusing when it relies on cases that involve only the state constitution as being determinative of the justiciability issue. Pellegrino v. O’Neill, 193 Conn. 670, 678, 480 A.2d 476, cert. denied, 469 U.S. 875, 105 S. Ct. 236, 83 L. Ed. 2d 176 (1984) (holding nonjusticiable action seeking to have judiciary, in order to implement state constitutional right to justice without delay, direct legislature to create additional judgeships); Nielsen v. State, 236 Conn. 1, 9, 670 A.2d 1288 (1996) (holding that plaintiffs’ action seeking to compel legislature to enact certain statutory definitions necessary to implement spending cap contemplated by adoption of article third, § 18, of state constitution was nonjusticiable).


 Because Ment and Rossi have “been sued concerning some matter in which [they represent] the state and the state, though not a named defendant, is the real party against whom relief is sought, so that the judgment, though nominally against the official, will operate to control the activities of the state or subject it to liability, [this] suit is, in effect, one against the state . . . .” (Internal quotation marks omitted.) Rogan v. Board of Trustees, 178 Conn. 579, 582, 424 A.2d 274 (1979).


 Although Connecticut defines a timely hearing as one occurring within ten days of the removal of the child, a ten day hearing is more than three times longer than that recommended by the National Council of Juvenile and Family Court Judges in Resource Guidelines: Improving Court Practice in Child Abuse and Neglect Cases (1995).


 At oral argument, counsel for the plaintiff represented that the department relied upon the following for the removal of the child: “There were concerns about the medical condition of the child and the mother’s alleged failure to obtain appropriate medical treatment, and there were concerns about a boarder who was living in the apartment — no concerns about any abuse by the boarder, but it was claimed that the mother couldn’t control the boarder, couldn’t get the boarder out of the apartment . . . .”


 The plaintiff curiously does not challenge the constitutionality of General Statutes § 46b-129 (b) which, in relevant part, allows the state to obtain an ex parte order without notice to the parent “ [i]f it appears from the allegations of the petition and other verified affirmations of fact accompanying the petition, or subsequent thereto, that there is reasonable cause to find that the child’s or youth’s condition or the circumstances surrounding his care require that his custody be immediately assumed to safeguard his welfare, the court shall ... (2) vest in some suitable agency or person the child’s or youth’s temporary care and custody pending a hearing upon the petition which shall be held within ten days from the issuance of such order on the need for such temporary care and custody. . . .” (Emphasis added.)
Section 46b-129 (b) also provides an alternative route for removing a child by providing, in relevant part, that the court shall “(1) issue an order to the parents or other person having responsibility for the care of the child or youth to show cause at such time as the court may designate why the court shall not vest in some suitable agency or person the child’s or youth’s temporary care and custody pending a hearing on the petition . . . .”


 The State of Connecticut Court Improvement Project Report was the result of the federal requirement for a comprehensive assessment of the performance of state courts with respect to their adjudication of allegedly abused children.


 Congress enacted the Adoption Assistance and Child Welfare Act of 1980, Pub. L. 96-272, codified as 42 U.S.C. §§ 620 through 627 and 670 through 678, a major purpose of which is to ensure the occurrence of timely and safe reunifications of children with their biological parents, when possible.


 The amici curiae in this case are the Center for Children’s Advocacy, Inc., Jerome N. Frank Legal Services Organization, Children’s Law Center, Inc., Connecticut Civil Liberties Union Foundation, Connecticut Legal Services, Inc., New Haven Legal Assistance Association, Inc., Greater Hartford Legal Assistance, Inc., Bridgeport Child Advocacy Coalition, Social Work Department, St. Joseph’s College, and Citizens for Connecticut’s Children and Youth.


 The State of Connecticut Court Improvement Project Report, supra, contained the following recommendations for the judicial department to ensure that temporary custody order hearings are scheduled and heard within a reasonable time: (1) use “judicial resources from other Superior Court Divisions, including senior judges and trial referees”; id., p. 67; (2) use “specialized hearing officers who are assigned and supervised by the presiding judge”; id.; and (3) supply juvenile court judges with technological *344and personnel support that will “enable them to do their job more efficiently and thoroughly.” Id., p. 28.


 “Cases involving children, whether they are criminal or civil, should immediately be given priority in all court systems — trial and appellate, civil and criminal. . . . [Courts] should give highest priority to, and set rapid hearing schedules for, cases where delays will harm children irreparably . . . .” (Emphasis in original.) American Bar Association Presidential Working Group on the Unmet Legal Needs of Children and Their Families, America’s Children at Risk: A National Agenda for Legal Action (1993) p. 56.


 The majority opinion, with respect to its theory of constitutional “hydraulics,” will have the most severe impact on the poor, those persons who are least able to fend for themselves. You can be assured that if a child is removed from the custody of an affluent parent, that parent would not be required to wait six months for a temporary custody order hearing. Indeed, it would be unlikely that the affluent parent would be required to wait ten days for a hearing.


 Although I do not agree with the dissent of Justice McDonald, I do agree with his forthright comment that as a result of the majority’s theory of *346constitutional “hydraulics,” “the failure of the plaintiffs case appears preordained.”